DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binggeli (US 8881857). Binggeli discloses an electric bicycle comprising: 
 an electric motor (4),
 an energy storage unit (16) configured to supply electrical energy to the electric motor and including a first plug connector (22,29); and 
a carrier (14,15) including a second plug connector (26,20,18), connected to the first plug connector to electrically connect the energy storage unit to the electric motor, wherein the carrier releasably holds the energy storage unit, and wherein the first plug connector is pivotably mounted at the carrier about a first pivot axis.

Claim(s) 1-4,14,15,17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talavasek (US 9580141. Regarding claim 1 and 15, discloses an electric bicycle comprising: 
 an electric motor (52),
 an energy storage unit (60) configured to supply electrical energy to the electric motor and including a first plug connector (118); and 
a carrier (62, which is part of the frame of the bicycle) including a second plug connector (140) connected to the first plug connector (through the battery/storage unit itself) to electrically connect the energy storage unit to the electric motor, wherein the carrier releasably holds the energy storage unit, and wherein the first plug connector is pivotably mounted at the carrier about a first pivot axis (see axis of bolt 122 in figure 11).
	Regarding claim 2, wherein the carrier includes a holder (120), wherein the first plug connector is disposed on a connecting component (122) pivotally mounted to the holder about a first pivot axis (axis of bolt 122, see figure 11).
	Regarding claim 3, wherein the connecting component (122) forms two pivot bearing sections (see where member 122 touches the holder 120 on both sides, as shown in figure 11) wherein the two pivot bearing sections engage the holder (120) in a pivotable manner.
	Regarding claim 4, wherein the connecting component (122) is at least partially disposed in an intermediate space (see figure 11) between the two pivot bearing sections.
	Regarding claim 14, wherein the second plug connector is a round plug (see figure 14).
	Regarding claims 17 and 20, an electric bicycle including a frame part (see figure 1) and an electric motor (52), comprising: 
an accumulator (60) configured to supply electrical energy to the electric motor; 
a holder (62) including, a base (section shown in figure 9), a fork formed by a first bearing leg (one of the wall coming from the inner most part of the holder) and a second bearing leg (the other wall 
a body extending between the fork and the base (inner most part of the holder), wherein the body defines a second pivot axis (axis where the accumulator pivot (see figures 9 and 10), wherein the accumulator is pivotally coupled to the body about the second pivot axis; 
a first plug connector (142) disposed between and pivotably mounted to the first bearing leg and the second bearing leg about a first pivot axis (see figure 14); and 
a second plug connector (140) extending from the accumulator (see figure 14), wherein the accumulator is configured to pivot about the second pivot axis between a removal position and an operating position (see figure 9-10), wherein when the accumulator is in the operating position, the first plug connector engages the second plug connector (see figure 14).

Allowable Subject Matter
Claims 5-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 5, the holder pivots on the first pivot axis and therefore said axis cannot be used as a second pivot axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/               Examiner, Art Unit 3611                                                                                                                                                                                         
/MINNAH L SEOH/               Supervisory Patent Examiner, Art Unit 3611